DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of Claims 76-88 and 90 dated 12/20/21 is acknowledged.
Claims 89 and 91-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	Claim Rejections - 35 USC § 103
The folloWingeier is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-82, 84-88, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier (PG Pub. 2016/0175589) in view of Chiao et al. (PG Pub. 2009/0157141), and further in view of Sridhar et al. (PG Pub. 2016/0120432).
Regarding Claims 76 and 86, Wingeier discloses a brain stimulation system (see system 500; Fig. 8) comprising: a. at least one head mounted device (see par. 60) comprising: i. at least one stimulation component (see stimulation device 530; par. 97 and 135), comprising: at least one digital to analog unit (see par. 113); at least one driver (see controller 540; par. 135); at least one first connector (see electronics explicitly disclose the many components of electrical stimulation systems such as the A/D and D/A units, the power supply unit, the communication unit and the specifics of the driver’s architecture [emphasis added]. Chiao discloses a neural recording and stimulating system (see Fig. 4) that contains the common A/D circuitry (see A/D 106/116 and D/A 124; par. 59), a power supply (see battery 15; par. 84), a communication unit (see transmitter 24; par. 54), a microcontroller (see microcontroller 64) comprising stored instructions executable by a processor (see par. 72), and an external device (see remote processing device 242; par. 92); wherein a driver is characterized by an architecture that provides bidirectional current source (see Fig. 4 and 28A) having a high DC precision (see par. 56, 61), a high input common mode range (see par. 55), high accuracy matched resistors and a wide voltage supply range (see par. 73), thereby enabling the creation of a variety of stimulation waves including sinusoidal stimulation 
Regarding Claim 77, Wingeier discloses wherein said at least one communication unit transfers information to at least one external device selected from the group consisting of: a cellphone; a tablet; smartwatch; a dedicated device; a cloud-based device; any combination thereof (see par. 26).
Regarding Claim 78, Wingeier discloses wherein said at least one stimulation component is selected from the group consisting of: electrical stimulation electrode; magnetic stimulation electrode; infrared stimulation optic fiber; ultrasound stimulation transducer; sound stimulation device; light stimulation device; smell stimulation device; any combination thereof (see par. 29).
Regarding Claim 79, Wingeier discloses wherein said at least one communication unit can be either wired or wireless or have a wired or wireless mode (see par. 117).
Regarding Claims 80 and 87, Wingeier discloses wherein said at least one stimulation component stimulates brain waves selected from the group consisting of: alpha; beta; gamma; delta; theta; any combination thereof (see par. 114).
Regarding Claim 81, Wingeier discloses wherein said at least one stimulation component stimulates at waves having a frequency from about 0.01 Hz to about 5000 Hz (see par. 114).
Regarding Claim 82, Wingeier discloses wherein said system further comprises at least one sensor selected from the group consisting of: magnetic sensors; heart beat sensor; motion sensor; blood pressure sensor; tension sensor; infrared sensor; conductivity sensor; piezoelectric sensor; accelerometer; gyroscope (see par. 54); any combination thereof and said at least one sensor is adapted to sense at least one selected from the group consisting of: acoustic, sound, vibration, chemical, electric current, electric potential, magnetic, radio, environment, weather, moisture, humidity, flow, fluid velocity, ionizing radiation, subatomic particles, navigation instruments, position, angle, displacement, distance, speed, acceleration, optical, light, imaging, photon, pressure, force, density, level, thermal, heat, temperature, proximity, presence, biological functions from the group consisting of: heart rate, EEG, ECG, EMG, EOG, fMRI, movement, eye movement, arousal, breathing, blood pressure, neurotransmitters, metabolism, and any combination thereof (see par. 33-34). 
Regarding Claim 84, Wingeier discloses wherein said at least one wireless communication unit is selected from the group consisting of: Wi-Fi; Bluetooth; BLE; RF; NFC; Audio; Zigbee; any combination thereof (see par. 119).
Regarding Claim 85, Wingeier discloses a portable, wearable system for the head (see par. 98 and 111), but does not explicitly name the device. Chiao discloses an implant and Sridhar discloses a headband (see par. 48). It would have been a matter of obvious design choice to use any of the folloWingeier devices: headband, helmet, watch, pillow filling, headboard, sleeping mask, shower cap, hat, ring, bracelet, necklace, implant, since the Applicant does not seem to provide criticality of one device over another in being able to provide sufficient monitoring and stimulation. 
Regarding Claim 88, Wingeier discloses said predetermined stimulation protocol are selected from the group consisting of: induce lucid reality protocol; improve sleep protocol; improve motor performance protocol; driving protocol; improve learning protocol; enhance gaming activities protocol; improve mental health protocol; any combination thereof (see par. 80).
Regarding Claim 90, Wingeier discloses wherein said improve sleep protocol comprises the steps of:
a. inducing a faster sleep onset by determining user’s brain activity, stimulating in frequencies equal to the user’s own activity and stimulating in frequencies that enhance sleep at slow waves from about 3 to about 5 Hz (see par. 84);
b. inducing sleep optimization by stimulating the brain in order to allow the user to spend more time in slow wave sleep (SWS) and REM, and less time in shallow sleep by 
c. inducing energy wakeup by stimulating using a gamma based stimulation thereby helping regain awareness faster after sleep (see par. 80, 85, 89, and 114).

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier (PG Pub. 2016/0175589), Chiao et al. (PG Pub. 2009/0157141), and Sridhar et al. (PG Pub. 2016/0120432) as applied to Claims 76-82, 84-88, and 90 above, and further in view of Carlton et al. (PG Pub. 2009/0203983).
Regarding Claim 83, Wingeier generally discloses positioning the electrodes at a desired location on the user’s skull (see par. 29), but does not elaborate on the adjustment of the positioning. Carlton discloses a similar brain stimulator wherein said at least one non-transitory computer-readable medium further comprises instructions to check the correct positioning of said at least one head mounted device, said instructions to check the correct positioning comprise the steps of: a. receiving information regarding said positioning of said at least one sensing component and said at least one stimulation component; b. comparing said information with a predefined correct localization data; c. if said information is equal to said predefined correct localization data, then continue with instructions; d. if said information is not equal to said predefined correct localization data, then provide corrective positioning instructions to the user (see par. 38 and 43). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fine-tuning system for positioning the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792    

/Amanda K Hulbert/Primary Examiner, Art Unit 3792